Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Allowability Notice is in response to the amendments filed 01/26/2022, the interview held on 03/14/2022 and the email communication 03/15/2022 requesting authorization to enter proposed amendments by way of Examiner’s Amendment to place the application in condition for allowance.  See the Interview Summary and relevant attachments for further details.
Claims 14-32 and 101-105 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Shimmick (44,335) on March 15, 2022.

The application has been amended as follows (only those claims which have been amended appear below): 

14. (Currently amended) A method of treating a patient, the method comprising: 
ultrasound images of a treatment probe and an anatomical reference of a prostate from an ultrasound imaging probe coupled to the patient; 
displaying the plurality of ultrasound images on a display of a user interface; 
determining, based at least in part on the plurality of ultrasound images, that the treatment probe is positioned such that it crosses a sagittal image plane field of view of the ultrasound imaging probe; 
adjusting alignment between the treatment probe and the ultrasound probe to position the treatment probe substantially within the sagittal image plane field of view of the ultrasound imaging probe; 
marking, one or more images of the plurality of ultrasound images on the display and with a computer input device, a first location of a tip of the treatment probe; [[and]] 
marking, the one or more images of the plurality of ultrasound images on the display and with the computer input device, a second location at a distance from the first location; and
wherein adjusting alignment between the treatment probe and the ultrasound probe comprises moving one or more of the treatment probe or the ultrasound probe such that an elongate axis of the treatment probe is substantially within the sagittal image plane field of view of the ultrasound probe.
15. (Currently amended) The method as in claim 14, wherein the treatment probe comprises an elongate carrier coupled to a linkage and an elongate support, and wherein the elongate support connected to the treatment probe remains stationary in the plurality of ultrasound images when the treatment probe is moved.
ultrasound images.  
25. (Currently Amended) The method as in claim 14, further comprising showing, on the [[a]] display, a reticle to show calibration of the treatment probe on the display.  
27. (Currently Amended) The method as in claim 14, the method further comprising providing a treatment profile on the [[a]] display visible to a user.  
31. (Currently Amended) The method as in claim 29, wherein the mapping function comprises a rotation angle to rotate the plurality of ultrasound images shown to a user to compensate for an angle of the treatment probe with respect to [[an]] the ultrasound imaging probe.  
32. (Currently Amended) The method as in claim 14, wherein the treatment probe comprises an elongate axis and the elongate axis appears rotated in the plurality of ultrasound images and wherein the plurality of ultrasound images with the treatment probe is located to appear aligned with a horizontal or a vertical axis of the [[a]] display.  
102. (Currently Amended) The method as in claim 14, further comprising: 
selecting an angle and a radius of a treatment profile from a transverse view of the plurality of ultrasound images; and 
adjusting a contour of the treatment profile from a sagittal view of the plurality of ultrasound images.
104. (Currently Amended) The method as in claim 103, further comprising advancing the tip of the treatment probe to a distal location.
.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or otherwise render obvious “adjusting alignment between the treatment probe and the ultrasound probe comprises moving one or more of the treatment probe or the ultrasound probe such that an elongate axis of the treatment probe is substantially within the sagittal image plane field of view of the ultrasound probe,” in combination with the other limitations recited in Claim 14.
The closest prior art is US PG PUB 2016/0270757 to Toma et al..  Toma et al. discloses a method of treating a patient, the method comprising: receiving a plurality of ultrasound images of a treatment probe and an anatomical reference of a prostate from an ultrasound imaging probe coupled to the patient; displaying the plurality of ultrasound images on a display of a user interface; determining, based at least in part on the plurality of ultrasound images, that the treatment probe is positioned such that it crosses a sagittal image plane field of view of the ultrasound imaging probe; adjusting alignment between the treatment probe and the ultrasound probe to position the treatment probe substantially within the sagittal image plane field of view of the ultrasound imaging probe; marking, one or more images of the plurality of ultrasound images on the display and with a computer input device, a first location of a tip of the treatment probe; marking, the one or more images of the plurality of ultrasound images on the display and with the computer input device, a second location at a distance from the first location.  However, Toma et al. does not disclose or suggest adjusting alignment 
With regard to Examiner’s statement Claim 102 contains allowable subject matter, for clarity of the record, Examiner notes US PG PUB 2016/0140751 to Jafarkhani et al. and US PG PUB 2016/0035071 to Yamada and US PG PUB 2009/0190815 to Dam et al. teach various forms of adjusting a contour of the treatment profile from a various views images but do not disclose “selecting an angle and a radius of a treatment profile from a transverse view of the plurality of images” as required by Claim 102, in combination with the other claim elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENJA M FRANKERT whose telephone number is (408)918-7624. The examiner can normally be reached Monday - Friday 11am - 3pm (ET).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.F./Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795